Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	This is in reply to papers filed on December 23, 2021. Claim 1 has been amended by Applicants’ amendment filed 11-29-2021. No claims have been added or canceled by Applicants’ amendment filed 11-29-2021. 

Therefore, claims 1 and 8-16 are under examination.

2.	The Examiner contacted Applicant’s representative William Player to set up an interview, wherein the Examiner and Applicant’s representative conducted a telephonic interview on January 28, 2022. The Examiner’s proposed amendments to claims 1, 5, 6 and 8-16; and the cancelation of claims 3, 4, 17 and 18. Authorization for the Examiner’s amendment to amend claims 1, 5, 6 and 8-16, to cancel claims 3, 4, 17 and 18 was given by William Player through electronic mail (email) on January 28, 2022, and by telephone on January 31, 2022.

Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Because claim 1 is allowable, the restriction requirement between the species has been withdrawn. Accordingly, claims 3-6, 17 and 18 have been rejoined.

`.	ain stimulus.bjected to pain that was not subjected to pain d in naompounds on the inhibition or stimuaimulation of negative Claims 1, 5, 6 and 8-16 meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  

Claims 1, 5, 6 and 8-16 are allowable.

3.	Accordingly, claims 1, 5, 6 and 8-16 are allowed.

Reasons for allowance
4.	The following is an examiner’s statement of reasons for allowance: 

Applicant has persuaded the Examiner that the combined references of Neri et al. in view of Short et al.; as well as, Nadeau et al. do not teach the instant method for the production and identification of ternary ligand-receptor complexes, particularly, because: (1) in step (c), the ternary ligand-receptor complexes formed in step (a) are spatially separated from the ligand complexes that did not form ternary ligand-receptor complexes, and (2) in steps (e)-(g), the ternary ligand-receptor complexes are not dissociated during the dissociation and reannealing of the ligand complexes that did not form ternary ligand-receptor complexes.

Examiner’s Amendment
5.	In the claims

Claim 1 has been re-written as follows:
A method for production and identification of ternary ligand-receptor complexes comprising a first ligand, a second ligand different than the first ligand, and one receptor, comprising the steps of: 
(a) combining: (i) ligand complexes with (ii) the one receptor in a solution, wherein the ligand complexes comprise a plurality of first ligands of a chemical library, wherein each first ligand of the chemical library is different one from another, each of the first ligands being chemically covalently bonded to a first single-strand DNA or first single-strand RNA, and a plurality of second ligands of a chemical library, wherein each second ligand of the chemical library is different one from another, each of the second ligands being chemically covalently bonded to a second single-strand DNA or second single-strand RNA having more than 10 bases complementary to bases of the first single-strand DNA or first single-strand RNA, such that the first ligands are hybridized with the second ligands to form the ligand 
(b) incubating the solution for a specific period of time and at a temperature of 1oC to 50oC, such that at least one ligand complex binds to the one receptor to produce a ternary ligand-receptor complex, wherein each first ligand of the ligand complex and each second ligand of the ligand complex is separately bound to the one receptor to form the ternary ligand-receptor complex;
(c) spatially separating the ternary ligand-receptor complexes from the ligand complexes in solution to produce a solution comprising the ligand complexes formed in step (a) that did not bind to the one receptor;
(d) identifying the ternary ligand-receptor complexes spatially separated in step (c);
(e) dissociating the ligand complexes in the solution produced in step (c) that did not bind to the one receptor by increasing the temperature of the solution of step (c) to a temperature of 35oC to 95oC to break the non-covalent bonds between the first single-strand DNA or first single-strand RNA of the first ligand and the second single-strand DNA or second single-strand RNA of the second ligand to form dissociated free first ligands and dissociated free second ligands, wherein more than 10 bases of the first single-strand DNA or first single-strand RNA associated with the dissociated free first ligands are complementary to bases of the second single-strand DNA or second single-strand RNA associated with the free second ligands;
 (f) hybridizing the dissociated free first ligands comprising first single-strand DNA or first single-strand RNA formed in step (e) with the dissociated free second ligands comprising second single-strand DNA or second single-strand RNA formed in step (e) to form further ligand complexes;
(g) incubating the solution of step (f) with the same one receptor of step (a) for a specific period of time and at a temperature of 1oC to 50oC to produce further ternary ligand-receptor complexes; and
(h) identifying the ternary ligand-receptor complexes produced in step (g), thereby identifying high-affinity complexes comprising two ligands and one receptor.

Claim 5 has been re-written as follows:
The method according to claim 1, wherein steps (e) to (g) are repeated at least once.

Claim 6 has been re-written as follows:
The method according to claim 1, wherein at least 20 bases of the single-strand DNA or the single-strand RNA of the first ligands are complementary to the second single-strand DNA or the second single-strand RNA of the second ligands.

Correct claim 8 as follows: 
Page 4, line 1 of claim 8, the phrase “Method according to claim 1” is replace by --The method according to claim 1--

Claim 9 has been re-written as follows:
The method according to claim 1, wherein the plurality first ligands in the chemical library have a number L of different ligands and the plurality of second ligands in the chemical library have a number M of different ligands such that L x M different ligand complexes are formed.

Claim 10 has been re-written as follows:
The method according to claim 1, wherein the solution is incubated in at least one of steps (b) and (g) at a temperature of 5°C to 37°C.

Claim 11 has been re-written as follows:
The method according to claim 1, wherein the solution is incubated in at least one of steps (b) and (g) for a period of time of 0.1 to 48 hours.

Correct claim 12 as follows: 
Page 5, line 1 of claim 12, the phrase “Method according to claim 1” is replace by --The method according to claim 1--

Correct claim 13 as follows: 


Correct claim 14 as follows: 
Page 5, lines 1-2 of claim 14, the phrase “Method according to claim 1, wherein at least one of the first ligands and the second ligands comprises a molecule selected” is replace by --The method according to claim 1, wherein at least one of the first ligands and at least one of the second ligands comprises a molecule selected--

Claim 15 has been re-written as follows:
The method according to claim 1, wherein the ternary ligand-receptor complexes are identified via an analytical method selected from the group consisting of mass spectrometry (MS), high performance liquid chromatography (HPLC), gas chromatography (GC), infrared (IR) spectroscopy, and DNA sequencing.

Claim 16 has been re-written as follows:
The method according to claim 1, wherein the first single-strand DNA or the first single-strand RNA in the first ligands and/or the second single-strand DNA or the second single-strand RNA in the second ligands comprises a base sequence which codes for the chemically covalently-bonded first ligands or the chemically covalently-bonded second ligands.


Claims 3, 4, 17 and 18 are canceled.

Conclusion

Claims 1, 5, 6 and 8-16 are allowed.


submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M. BUNKER whose telephone number is (313) 446-4833.
The examiner can normally be reached on Monday through Friday 7:00am to 4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Heather Calamita can be reached on (571) 272-2875. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639